                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION

BRANNON J. WALKER,                  )
                                    )
          Plaintiff,                )
                                    )
     v.                             )                    CV 120-015
                                    )
CHEROKEE INSURANCE COMPANY;         )
SATTERFIELD LOGISTICS, INC.; and    )
JAMES DELOZIER,                     )
                                    )
          Defendants.               )
                                 _________

                                           ORDER
                                           _________

       Plaintiff alleges Defendants were negligent and liable for the injuries she received as

a result of a motor vehicle accident. (Doc. no. 1-2.) Plaintiff alleges damages based on past,

present, and future medical expenses and pain and suffering. (Id. at 2.) Plaintiff originally

filed this action in the State Court of Richmond County, and Defendants filed a Notice of

Removal on January 31, 2020, asserting diversity of citizenship and “in good faith aver that

the amount in controversy exceeds $75,000.” (Doc. no. 1, p. 4.) However, Plaintiff’s

complaint states damages are “likely exceeding $30,000.” (See doc. no. 1-2, p. 9.)

       “When the complaint does not claim a specific amount of damages, removal from

state court is proper if it is facially apparent from the complaint that the amount in

controversy exceeds the jurisdictional requirement.” Williams v. Best Buy Co., 269 F.3d

1316, 1319 (11th Cir. 2001). If the amount is not facially apparent from the complaint, “the

court should look to the notice of removal and may require evidence relevant to the amount
in controversy at the time the case was removed.” Id. Further, the burden of proving the

jurisdictional amount lies with the removing defendant. Id.

       “[A] federal court is obligated to inquire into subject matter jurisdiction sua sponte

whenever it may be lacking.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th

Cir. 1999). Although a defendant must not “banish all uncertainty about” the amount in

controversy, it must provide, at a minimum, specific factual allegations that, when

“combined with reasonable deductions, reasonable inferences, and other reasonable

extrapolations,” allow the Court to conclude that the amount in controversy is satisfied, and

the Court’s analysis “focuses on how much is in controversy at the time of removal, not

later.” Pretka v. Kolter City Plaza, II, Inc., 608 F.3d 744, 754 (11th Cir. 2010). Accordingly,

the Court ORDERS Defendants to provide sufficient evidence within fourteen days of the

date of this Order that the jurisdictional amount is in controversy.

       SO ORDERED this 27th day of February, 2020, at Augusta, Georgia.




                                              2
